United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 07-1505
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      District of Minnesota.
Francisco Jorge-Salgado,                  *
                                          *
             Appellant.                   *

                                ________________

                            Submitted: January 15, 2008
                                Filed: April 2, 2008
                               ________________

Before BYE, BEAM and GRUENDER, Circuit Judges.
                         ________________

GRUENDER, Circuit Judge.

       Francisco Jorge-Salgado pled guilty to charges of possession with intent to
distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and
possession of a firearm by a felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).
The district court1 sentenced him to 120 months’ imprisonment and five years’
supervised release. As a condition of his supervised release, the district court also
ordered Jorge-Salgado to register as a sex offender based on his previous conviction

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
of criminal sexual conduct. Jorge-Salgado appeals this condition claiming that the
Sex Offender Registration and Notification Act (“SORNA”), Pub. L. No. 109-248, §§
101-155, 120 Stat. 587, 590-611 (2006) (codified as 42 U.S.C. §§ 16901-16962), did
not apply at the time of his sentencing. We affirm.

I.    BACKGROUND

       Jorge-Salgado spent a significant portion of his youth in multiple juvenile
detention centers because Minnesota adjudicated him a juvenile delinquent. At one
such center, Jorge-Salgado, at the age of fifteen, forcibly sodomized a fellow juvenile.
Based on this incident, he was adjudicated delinquent for criminal sexual conduct in
the third degree in 1993. Consequently, Minnesota law required him to register as a
predatory sex offender through December 28, 2003.

       Jorge-Salgado continued his criminal activities after he reached the age of
majority. In 2005, he was convicted of a felony domestic assault, which required him
to re-register as a predatory sex offender. On May 16, 2006, a federal grand jury
returned a 56-count superseding indictment against Jorge-Salgado and twenty-six
other individuals for conspiracy to distribute and possess with intent to distribute
various controlled substances between January 1, 2000 and March 7, 2006. The
indictment also charged Jorge-Salgado with possession with intent to distribute 50
grams of methamphetamine, possession of a firearm during a drug trafficking crime
and possession of a firearm by a felon.

       On June 29, 2006, Jorge-Salgado pled guilty to the offenses of possession with
intent to distribute methamphetamine and possession of a firearm by a felon. The
presentence investigation report (“PSR”) determined a total offense level of 25, a
criminal history category of VI and an advisory sentencing guidelines range of 110
to 137 months. It also indicated that Jorge-Salgado may be required to register as a
sex offender. PSR ¶ 37. Neither party objected to the PSR.

                                          -2-
         At sentencing, the district court granted a United States Sentencing Guidelines
§ 4A1.3 downward departure and reduced Jorge-Salgado’s criminal history category
from VI to V, resulting in an advisory guidelines range of 100 to 125 months. The
district court then sentenced Jorge-Salgado to 120 months’ imprisonment and five
years’ supervised release. As a condition of his supervised release, the district court
ordered Jorge-Salgado to register as a sex offender based on his prior conviction for
criminal sexual conduct. Jorge-Salgado objected to this condition. The district court
responded, “I want to make sure this is correct, but if it’s required by law I will require
it, if it’s not required, I won’t.” In the judgment filed the next day, the district court
required as a condition of supervised release that Jorge-Salgado “register with the
state sex offender registration agency in the state where the defendant resides, works,
or is a student as directed by the probation officer.” Jorge-Salgado filed a timely
notice of appeal.

II.   DISCUSSION

      “We review the district court’s imposition of the terms and conditions of
supervised release for an abuse of discretion.” United States v. Boston, 494 F.3d 660,
667 (8th Cir. 2007). We recognize that the district court is afforded wide discretion
in imposing supervised release conditions. Id.

       The district court must impose certain conditions that are mandated by federal
law and may impose other discretionary conditions to the extent they meet certain
statutory requirements. See 18 U.S.C. § 3583(d); Boston, 494 F.3d at 667. Jorge-
Salgado argues that the district court abused its discretion by requiring him to register
as a sex offender as a condition of supervised release because the condition is not
reasonably related to the offenses of conviction. See United States v. Scott, 270 F.3d
632, 636 (8th Cir. 2001) (holding that the district court abused its discretion in
imposing conditions of supervised release that were tailored for a prior sex offense
conviction because the conditions were not reasonably related to the current offense

                                           -3-
of armed bank robbery). He then argues that registration as a sex offender was not a
mandatory condition under federal law because SORNA was not determined to be
retroactively applicable until after he was sentenced. Congress enacted SORNA on
July 27, 2006. It provides that “[t]he court shall order, as an explicit condition of
supervised release for a person required to register under the Sex Offender
Registration and Notification Act, that the person comply with the requirements of
that Act.” Pub. L. No. 109-248, § 141(e) (codified as amended at 18 U.S.C. §
3583(d)). Congress envisioned that this requirement could apply retroactively: “The
Attorney General shall have the authority to specify the applicability of the
requirements of [SORNA] to sex offenders convicted before July 27, 2006 or its
implementation in a particular jurisdiction, and to prescribe rules for the registration
of any such sex offenders . . . .” 42 U.S.C. § 16913(d). On February 28, 2007, the
Attorney General issued a regulation that required SORNA to “apply to all sex
offenders, including sex offenders convicted of the offense for which registration is
required prior to the enactment of that Act.” 28 C.F.R. 72.3 (2007). Jorge-Salgado
asserts that the retroactive application of SORNA’s sex offender registration
requirement was not a condition mandated by federal law until February 28, 2007.
Because Jorge-Salgado was sentenced on February 15, 2007, before the Attorney
General issued the regulation, he claims that the district court had no authority to
apply SORNA’s registration requirement retroactively to him.

       Federal law requires the district court to “order, as an explicit condition of
supervised release, that the defendant not commit another Federal, State, or local
crime during the term of supervision . . . .” 18 U.S.C. § 3583(d). Jorge-Salgado’s
failure to register as a sex offender would have violated this mandatory condition of
supervised release because he would have committed a state crime under Minnesota
law if he did not re-register as a sex offender based on the present convictions. See
Minn. Stat. § 243.166, subd. 5(a) (establishing criminal penalties for knowingly
violating registration requirements). Under state law, his 1993 forced sodomy
conviction required Jorge-Salgado to register as a predatory sex offender through

                                          -4-
December 28, 2003. Id. at subd. 6(a) (requiring ten years of registration). In 2005,
Minnesota law required Jorge-Salgado to re-register for ten years as a result of his
felony domestic assault conviction. See PSR ¶ 44; Minn. Stat. § 243.167 (requiring
individuals who have completed the registration requirements to re-register for
violations of Minn. Stat. § 609.2242, subd. 4 (felony domestic assault)); Minn. Stat.
§ 243.166, subd. 6(a) (requiring ten years of registration). State law further provides:
“If a person required to register under this section is subsequently incarcerated
following a conviction for a new offense[,] . . . the person shall continue to register
until ten years have elapsed since the person was last released from incarceration or
until the person’s . . . supervised release . . . period expires, whichever occurs later.”
Minn. Stat. § 243.166, subd. 6(c). As a result of his convictions and incarceration in
this case, Minnesota law requires Jorge-Salgado to register as a sex offender and
remain registered for ten years after his supervised release period expires. Because
Jorge-Salgado’s failure to register would constitute a state crime under Minnesota law,
the sex offender registration condition imposed by the district court was simply a more
specific pronouncement of the mandatory condition that he not commit a state crime
during his term of supervised release. Therefore, the district court did not abuse its
discretion in requiring Jorge-Salgado to register as a sex offender as a condition of
supervised release. See United States v. Talbert, 501 F.3d 449, 452 (5th Cir. 2007)
(“[I]t is axiomatic that a district court can include as a condition that the defendant
obey the law.”).

       Jorge-Salgado also argues that Federal Rule of Criminal Procedure 32(h)
requires the district court to give advance notice of its intent to impose sex offender
registration as a condition of supervised release. See United States v. Atencio, 476
F.3d 1099, 1108 (10th Cir. 2007) (citing United States v. Bartsma, 198 F.3d 1191,
1199-1200 (10th Cir. 1999)). Our circuit has not adopted this interpretation of Rule
32(h), and we need not decide whether to do so at this time. Jorge-Salgado had




                                           -5-
sufficient notice because paragraph thirty-seven of the PSR, which he received in
advance of sentencing, indicated that he may be required to register as a sex offender.
We conclude that the PSR provided sufficient notice.

III.   CONCLUSION

       Accordingly, we affirm the district court’s decision to require Jorge-Salgado to
register as a sex offender as a condition of supervised release.

                       ______________________________




                                         -6-